

Exhibit 10.2
[Kaydon Letterhead]


[Executive Officer]


Re:           Change in Control Compensation Agreement


Dear _________:


You are a party to a Change in Control Compensation Agreement dated ________,
20__ with Kaydon Corporation (“Kaydon”), which provides for certain payments
upon your termination following a Change in Control, as defined therein.  You
are also a participant under the Kaydon Executive Management Bonus Program, as
amended (the “Bonus Program”).
 
Pursuant to your Change in Control Compensation Agreement, if payments are
triggered as a result of your termination following a Change in Control, you are
entitled to, among other things, payment of (a) an amount equal to [one/three]
times the greater of (i) the average bonus payable to you over the most recent
three year fiscal period (or the period during which you have been employed by
Kaydon if less than three years) or (ii) your target bonus for the year in which
the termination of employment occurs and (b) a pro rated bonus for each month or
partial month in the current fiscal year prior to the month of termination,
based on the greater of (i) the projected incentive compensation plan award for
the year in which termination of employment occurs or (ii) the incentive
compensation plan award to you for the most recently ended year.  Further,
pursuant to the Bonus Program, if a Change in Control, as defined by the Bonus
Program, occurs you will be entitled under Section 8(b) of the Bonus Program to
payment of a pro rated bonus for the fiscal year in which the Change in Control
occurs, whether or not your employment terminates.
 
By execution of this letter you confirm and acknowledge that the operation of
your Change in Control Compensation Agreement and the Bonus Program is not
intended to result in a double payment of bonus amounts to you for the fiscal
year in which a Change in Control occurs, if you are terminated following such
Change in Control during such same fiscal year.  Therefore, by execution of this
Letter Agreement you hereby confirm and acknowledge that any bonus amount paid
pursuant to Section 2b.i.B. of the Change in Control Compensation Agreement
shall be made net of any pro rated bonus amount previously paid to you pursuant
to Section 8(b) of the Bonus Program that is attributable to the same fiscal
year in which you are terminated following a Change in Control.
 
To the extent necessary to give effect to the terms set forth herein, this
Letter Agreement shall be considered an amendment of your Change in Control
Compensation Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
 
 

  Very truly yours,            KAYDON CORPORATION           
By:
     
Name:
     
Title:
   

 
Acknowledged and accepted   ________, 20__


___________________________________

Name:
 
 
 

--------------------------------------------------------------------------------